DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 11/11/2021.  
Claims 1, 4-8, 14, 16, 17 and 19 have been amended. 

Terminal Disclaimer
The electronic Terminal Disclaimer filed on 2/18/2022 has been approved and accordingly, the Double Patenting rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method comprising at an access point (AP) operating in a spectrum in accordance with a first system for spectrum access, or at a proxy for the AP, participating in a migration procedure for migration of the AP from the first system for spectrum access to a second system for spectrum access by: while the AP is registered with the first system for spectrum access, communicating in one or more message exchanges for registering with the second system for spectrum 
Applicant’s independent claim 14 recites, inter alia, a method for migrating an access point (AP) operating in a spectrum in accordance with a first system for spectrum access to a second system for spectrum access, the method comprising: participating in a migration procedure for migrating the AP from the first system for spectrum access to the second system for spectrum access by: while the AP is registered with the first system for spectrum access, communicating in one or more message exchanges for registering the AP with the second system for spectrum access and for granting spectrum access to spectrum in accordance with a plurality of operating parameters; in granting the spectrum access, obtaining for validation, from the first system for spectrum access, a grant identifier (ID) and grant type associated with a previous grant by the first system for spectrum access; and communicating in a message exchange for a heartbeat procedure for providing authorization to use the granted spectrum for the AP.  
Applicant’s independent claim 19 recites, inter alia, a server comprising: a communication interface; one or more processors; memory for storing instructions for 
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 11/11/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
Of specific note, US-2019/0364565 to Hmimy et al., discloses the infrastructure of a wireless network (Fig. 4A [400]) that includes multiple SAS (Fig. 4A [402, 403]) for handover of channels of a UE (Fig. 6), however Hmimy fails to disclose wherein communicating the one or more message exchanges for registering with the second system for spectrum access includes sending a message indicating a registration request which includes a device identifier (ID) assigned to the AP by the first system for spectrum 
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 11/11/2021 and during the interview held on 11/10/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646